 1   MICHAEL C. MILLS, ESQ.
     Nevada Bar No. 003534
2    BAUMAN LOEWE WITT & MAXWELL
     3650 N. Rancho Dr., Ste. 114
 3   Las Vegas, Nevada 89130
     Telephone No.: 702-240-6060
4    Fax No.: 702-240-4267
     Email: mmills@blwmlawfirm.com
 5

6    Attorneys for Defendant
     Century National Insurance Company
 7
 8
                                       UNITED STATES DISTRICT COURT
 9
                                              DISTRICT OF NEVADA
10

11   RODNEY HERMANSON, an individual,                        CASE NO: 2: 19-cv-00656-RFB-GWF

12

13

14               Plaintiff,

15

16                               vs.

17

18   CENTURY NATIONAL INSURANCE
     COMPANY, a foreign insurance
19   company, DOES 1-100, and
     ROES 1-X, inclusive,
20

21

22               Defendants.

23

24     STIPULATION AND ORDER FOR EXTENSION OF TIME FOR DEFENDANT TO FILE ITS
        REPLIES TO PLAINTIFF'S OPPOSITIONS rECF 23 AND ECF 24] TO DEFENDANT'S
25     MOTION TO DISMISS rECF 19] AND DEFENDANTS ALTERNATE MOTION FOR MORE
                             DEFINATE STATEMENT rECF 18]
26
                 Plaintiff Rodney Hermanson and Defendant Century National Insurance
27
     Company, by and through their respective counsel, hereby Stipulate that Defendant
28

                              DEFENDANTS' MOTION TO DISMISS fOR FOR MORE DEFINITE STATEMENT

                                                    - Page 1 of 2 -
     111R1?1vl
 1   may have an Extension of Time to file its Replies to Plaintiff's Oppositions [EeF 23 and

 2   ECF 24] to Defendant's Motion to Dismiss [ECF 19] and Defendants Alternate Motion

 3   for More Definite Statement [ECF 18] until Wednesday June 20, 2019.

 4               Approved as to Form and Content:

 5    Dated: June 12,2019                               Dated: June 12, 2019
 6    HALL JAFFE & CLAYTON, LLP                         BAUMAN LOEWE WITT & MAXWELL, PLLC
 7    /s/ Walter F. Fick                                /s/ Michael C. Mills

 8
 9    WALTER F. FICK, ESQ.                              MICHAEL C. MILLS, ESQ.
      Nevada Bar No. 014193                             Nevada Bar No. 003534
10    7425 Peak Drive                                   3650 N. Rancho Dr., Ste. 114
      Las Vegas, NV 89128                               Las Vegas, NV 89130
11                                                      Phone: 702-240-6060
      Attorney for Plaintiff                            Attorney for Defendant
12

13
14                                                  ORDER

15               Upon Stipulation by counsel for the parties, and good cause appearing therefore,

16               IT IS HEREBY ORDERED that the Stipulation to Extend Time for Defendant to

17   file it's Replies to Plaintiff's Oppositions [ECF 23 and ECF 24] to June 20, 2019, is

18   hereby Granted.

19

20                           14th day of _ _ _ June
                 DATED this ___                _ _ _ _ _ , 2019.

21
                                             ________________________________
22                                           RICHARD F. BOULWARE, II
                                             UNITED STATES DISTRICT JUDGE
23
                                             U.S.
                                             DATEDDistrict
                                                      this Court Magistrate Judge
24

25

26

27

28

                          DEFENDANTS' MOTION TO DISMISS I OR FOR MORE DEFINITE STATEMENT

                                                - Page 2 of 2-
     3318323vl
